Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-8-1998

Continental Casualty Co v. D'Andrea
Precedential or Non-Precedential:

Docket 97-5004




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Continental Casualty Co v. D'Andrea" (1998). 1998 Decisions. Paper 216.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/216


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed September 8, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 97-5004

CONTINENTAL CASUALTY COMPANY

v.

DOMINICK D'ANDREA, INC.,

       Defendant/Third-Party Plaintiff

v.

ALMONESSON ASSOCIATES; TARQUINI ORGANIZATION;
THE DOUGLAS COMPANY; JOHN DOE 1-10, being a
fictitious person, corporation or entity,

       Third-Party Defendants

Dominick D'Andrea, Inc.,

       Appellant

Appeal from the United States District Court
For the District of New Jersey
(D.C. No.: 93-cv-1765)

Argued: January 22, 1998

Before: SLOVITER, LEWIS, and ROSENN, Circuit Judges.

ORDER AMENDING OPINION

IT IS ORDERED that the slip opinion in the above case,
filed on July 10, 1998, be amended as follows:

Add the following footnote to the concurring opinion to be
signaled at the end of the text on page 24 of the slip
opinion:
Following the filing of this opinion, four district court
judges of the District of New Jersey who are familiar
with the magistrate judge in question have informed
me that the magistrate judge is "one of the most
understanding, patient, and attorney-friendly judges
[they] know." Nothing in this opinion is intended to
reflect on the ability of the magistrate judge, nor on his
behavior or performance in any case other than the
one at issue.

By the Court,

Dolores K. Sloviter
  Circuit Judge

Dated: September 8, 1998

       A True Copy:
       Teste:

Clerk of the United States Court of Appeals
for the Third Circuit